UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33842 KEYON COMMUNICATIONS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 74-3130469 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7548 West Sahara Ave #102 Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 403-1246 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of, November 10, 2011, 25,768,211 shares of the issuer’s common stock, $0.001 par value per share, were outstanding. KEYON COMMUNICATIONS HOLDINGS, INC. Table of Contents PART I – FINANCIAL INFORMATION Page No. ITEM 1. FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 4 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) 5 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS FO FIANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 4. CONTROLS AND PROCEDURES 31 PART II – FINANCIAL INFORMATION ITEM 1A. RISKS FACTORS 32 ITEM 6. EXHIBITS 36 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KEYON COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, ASSETS Current assts: Cash and cash equivalents $ $ Accounts receivable, net Marketable securities - Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Goodwill Subscriber base, net Trademarks Deposits Debt issuance costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest expenses Revolving line of credit - Convertible note, net of discount of $10,530 at September 30, 2011 - Current portion of notes payable Current obligations under capital leases Deferred rent Deferred revenue Derivative liabilities Total current liabilities Convertible note, net of discount of $13,041,549 at December 31, 2010 - Notes payable, less current portion Obligations under capital leases, less current obligations Deferred rent, less current portion - Deferred tax liability Total liabilities Commitments and contingencies Stockholders' equity Series A preferred stock, 30,000,000 shares authorized; 16,811,225 shares issued, liquidation preference of $25,216,838 - Common stock, $.001 par value: 115,000,000 shares authorized; 25,768,211 and 23,668,211 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements 3 KEYON COMMUNICATION HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, REVENUES: Service and installation revenue $ Support and other revenue Total revenues OPERATING COSTS AND EXPENSES: Payroll, bonuses and taxes Network operating costs Professional fees Depreciation and amortization Other general and administrative expense Gain on disposal of equipment - ) ) ) Installation expense Marketing and advertising Total operating costs and expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Other income (expense) ) ) Interest income Interest expense ) Debt conversion inducement - - ) - Change in fair value of derivative instruments Total other income (expense) ) ) PROVISION FOR INCOME TAXES ) - ) - NET INCOME (LOSS) $ ) $ $ ) $ Series A Preferred Stock Dividends ) - ) - OTHER COMPREHENSIVE INCOME (LOSS) Net income (loss) available to common stockholders ) ) Total comprehensive income (loss) $ ) $ $ ) $ Net income (loss) per common share, basic $ ) $ $ ) $ Net income (loss) per common share, diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted See accompanying notes to condensed consolidated financial statements 4 KEYON COMMUNICATION HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDHERS’ EQUITY (UNAUDITED) Class A Preferred Stock Common Stock Additional Paid- Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount in Capital Deficit Income Equity Balance, January 1, 2011 - $
